  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 1 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 2 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 3 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 4 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 5 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 6 of 7
  Case 15-22985-JKS Doc 327-1 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
Certification in Support of Motion of Chapter 7 Trustee for an Order Approving t Page 7 of 7
